Citation Nr: 1819715	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to an initial rating greater than 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1983 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claims of service connection for chronic adjustment disorder with mixed anxiety and depressed mood, assigning a 10 percent rating effective February 22, 2010, and for migraine headaches, assigning a 10 percent rating effective February 22, 2010.  The Veteran disagreed with this decision in August 2011.  He perfected a timely appeal in December 2013.

In August 2016 and in October 2017, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed in the Board's prior remands, it appears that the Veteran's current whereabouts are unknown.  A review of the Veteran's VBMS eFolder shows that, since approximately 2011, VA has made exhaustive efforts to contact him at all of his known mailing addresses and telephone numbers currently of record in an attempt to ensure substantial compliance with the August 2016 and October 2017 remand directives and adjudicate his currently appealed claims fairly.  Specifically, the Board notes that the AOJ's efforts were aimed at scheduling the Veteran for appropriate examinations to determine the current nature and severity of his currently appealed service-connected disabilities.  The Board finds it highly significant that the Veteran's service representative conceded in an October 2017 Informal Hearing Presentation (IHP) that all attempts to contact the Veteran by mail and telephone had been unsuccessful.  The Board also finds it highly significant that, in a November 2017 VA Form 27-0820, the service representative conceded to AOJ personnel that it last had contact with the Veteran in 2011, approximately 7 years ago.  

The Board observes here that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  Having reviewed the record evidence, to include the AOJ's extensive efforts to locate the Veteran since 2011, the Board finds it reasonable to infer that VA has met its burden in attempting to locate the Veteran since approximately 2011.  The Board also finds it reasonable to infer that, in failing to keep VA apprised of his current whereabouts for the past 7 years, the Veteran essentially abandoned his currently appealed claims.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also 38 C.F.R. § 3.158 (2017) (discussing abandoned claims).  Given that the Veteran failed to report for VA examinations deemed necessary to adjudicate his currently appealed claims fairly, the Board finally finds that these claims will be adjudicated on the record evidence.  See 38 C.F.R. § 3.655(a)-(b) (2017).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for VA examinations scheduled in December 2016 for the purpose of determining the current nature and severity of his service-connected adjustment disorder and his service-connected migraine headaches.

2.  The record evidence shows that the Veteran's service-connected adjustment disorder is manifested by, at worst, complaints of depression, disrupted sleep, and irritability.

3.  The record evidence shows that the Veteran's service-connected migraine headaches are manifested by, at worst, complaints of headaches every other month occurring 3-4 times a week over 2 weeks.

4.  The record evidence shows that all attempts by VA to contact the Veteran by mail and telephone in recent years have been unsuccessful; the Veteran's service representative also informed VA in November 2017 that it last had contact with him in approximately 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.158, 3.655, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9440 (2017). 

2.  The claim for an initial rating greater than 10 percent for migraine headaches is denied.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.158, 3.655, 4.1, 4.2, 4.7, 4.124a, DC 8100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the preponderance of the evidence is against granting the Veteran's higher initial rating claims for chronic adjustment disorder with mixed anxiety and depressed mood and for migraine headaches.  As outlined in the Introduction, it appears that the Veteran's whereabouts currently are unknown and the last time that either VA or his service representative had any contact with him was in approximately 2011, or 7 years ago.  It is undisputed that the Veteran failed to report for VA examinations scheduled in December 2016 without presenting good cause for his failure to do so.  The Veteran's service representative also has not provided good cause for the Veteran's failure to report for VA examinations in December 2016 as it subsequently informed VA in November 2017 that it last had contact with him in 2011, or 7 years ago.  Accordingly, because the Veteran's higher initial claims are considered original compensation claims under 38 C.F.R. § 3.655, they will be adjudicated based on the evidence of record.  See 38 C.F.R. §§ 3.655(a)-(b) (2017).

The Veteran essentially contends that both his service-connected adjustment disorder and service-connected migraine headaches are more disabling than currently (and initially) evaluated.  Despite his assertions to the contrary, the record evidence does not support assigning higher initial ratings for either of these service-connected disabilities.  The Board notes initially that a review of the Veteran's extensive service treatment records documents in-service complaints of and treatment for adjustment disorder and for migraine headaches.

The post-service evidence also does not support granting the Veteran's higher initial rating claim for adjustment disorder.  It shows instead that the Veteran's service-connected adjustment disorder is manifested by, at worst, complaints of depression, disrupted sleep, and irritability (as seen on VA mental disorders examination in April 2010).  At that examination, the Veteran stated that he and his wife argued frequently and he felt depressed every day since he lost his job in February 2010.  He slept 3-4 hours a night but that amount of sleep was disrupted.  He reported being irritable with his wife since finding out she had been unfaithful to him while he was deployed on active service.  He also reported experiencing depression during active service after discovering his wife's infidelity.  He was finishing a bachelor's degree.  Although he had a "rocky" relationship with his wife, he also had a "tight" relationship with his children.  He had not spoken to his adult siblings in 2 years.  He talked to his father a few times a week.  Mental status examination of the Veteran showed he was clean, neatly groomed, appropriately and casually dressed, unremarkable psychomotor activity and speech, intact attention, full orientation, unremarkable thought process and content, no delusions, reported sleep impairment, and no obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, good impulse control, an ability to maintain minimum personal hygiene, normal memory, and no problems with activities of daily living.  The Veteran's Global Assessment of Functioning (GAF) score was 69, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with meaningful interpersonal relationships.  The VA examiner concluded that the Veteran's symptoms were mild or transient and decreased work efficiency and an ability to perform occupational tasks only during periods of significant stress.  This examiner also opined that it was at least as likely as not that the Veteran's chronic adjustment disorder was related to active service.  The rationale for this opinion was that he had not experienced any significant remission in the symptoms of depressed mood and disrupted sleep initially noted during active service.  The Axis I diagnosis was chronic adjustment disorder with mixed anxiety and depressed mood.

The post-service evidence further does not support granting the Veteran's higher initial rating claim for migraine headaches.  It shows instead that the Veteran's service-connected migraine headaches are manifested by, at worst, complaints of headaches every other month occurring 3-4 times a week over 2 weeks (as seen on VA examination in April 2010).  At that examination, the Veteran reported experiencing headache pain in the bilateral parietal and frontal areas with unilateral temporal regions.  His migraines began with the onset of "squiggly" vision in both eyes.  He occasionally experienced numbness in the hands and arms going up to his face.  A history of migraines since service was noted.  The Veteran rated his pain during his migraine attacks as 7-8/10 (with 10/10 being the worst imaginable pain).  His activity was limited at the onset of migraines and required that he rest for 20 minutes.  After taking medication (2 Excedrin over-the-counter), his visual symptoms resolve and he can return to normal activity although his pain remained.  Physical examination showed pupils equal, round, and reactive to light and accommodation, extraocular movements intact, grossly intact cranial nerves, and no tenderness to percussion of the face.  The VA examiner opined that it was at least as likely as not that the Veteran's migraine headaches were related to active service.  The rationale for this opinion was a review of the Veteran's medical records.  The diagnoses included migraine headaches with minimal functional limitations.

The Veteran essentially contends that both his service-connected adjustment disorder and migraine headaches are more disabling than currently (and initially) evaluated.  Despite these assertions, the record evidence shows that each of these disabilities is, at worst, mildly disabling throughout the pendency of this appeal.  The Board observes in this regard that, because the Veteran failed to report without good cause for VA examinations scheduled in connection with these claims in December 2016, evidence which was expected to be obtained from these examinations could not be obtained.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  

The remaining record evidence shows that the Veteran's service-connected adjustment disorder is manifested by, at worst, complaints of depression, disrupted sleep, and irritability (as seen on VA mental disorders examination in April 2010).  The April 2010 VA mental disorders examiner specifically found that the Veteran's service-connected adjustment disorder resulted in symptoms which were mild or transient and decreased work efficiency and an ability to perform occupational tasks only during periods of significant stress.  The initial 30 percent rating assigned effective February 22, 2010, for the Veteran's service-connected adjustment disorder under DC 9440 more than adequately compensates him for the symptomatology associated with this disability.  See 38 C.F.R. § 4.130, DC 9440 (2017).  There is no indication that the Veteran experiences at least occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9440) such that an initial rating greater than 30 percent is warranted for his service-connected adjustment disorder at any time during the appeal period.  Id.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 30 percent for his service-connected adjustment disorder.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood have not been met.

Similarly, the Veteran's April 2010 VA examination for migraine headaches resulted in a diagnosis of migraine headaches with minimal functional limitations which were related to active service.  The Veteran himself reported experiencing migraine headaches only every other month for 3-4 times a week over 2 weeks.  He also reported that, although his activity initially was limited at the onset of a migraine headache, he was able to resume normal activities after a 20-minute rest (with continued pain) after taking over-the-counter medication.  There is no indication that the Veteran experienced either characteristic prostrating attacks occurring on an average once a month over the previous several months or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (i.e., a 30 or 50 percent rating under DC 8100) such that an initial rating greater than 10 percent is warranted for migraine headaches at any time during the appeal period.  See 38 C.F.R. § 4.124a, DC 8100 (2017).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent for migraine headaches.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for migraine headaches is not warranted.

Finally, the Board commends the AOJ for its exhaustive attempts to locate the Veteran in order to schedule him for examinations which it deemed necessary in the prior remands in order to adjudicate the currently appealed claims fairly.  A review of the Veteran's claims file shows the lengths to which the AOJ went in order to attempt to locate him during the pendency of this appeal.  It appears that the Veteran may have lived in several locations in Florida and in Brooklyn, New York, during the pendency of this appeal.  Despite repeated efforts by the AOJ to contact the Veteran at all known addresses and telephone numbers of record in both the state of Florida and the state of New York, he never responded to any of the AOJ's attempts to locate him or provided the requested information concerning his whereabouts and/or willingness to report for VA examinations necessary to adjudicate his currently appealed claims.  Thus, it appears that the Veteran has abandoned these claims.  See 38 C.F.R. § 3.158 (2017).  

For example, a VA Form 27-0820 dated on February 19, 2014, and located only in the Veteran's VVA paperless claims file shows that he returned a phone call made to him by AOJ personnel and provided the AOJ with a mailing address and telephone number in Brooklyn, New York ("Brooklyn address").  A VA Form 27-0820 dated on December 8, 2016, shows that the Veteran's telephone number of record (which he had provided to VA on February 19, 2014) is a non-working number.  Correspondence from the AOJ to the Veteran dated on December 12, 2016, and sent to him at his Brooklyn address was marked "returned to sender" by the postal service and returned to the AOJ.  A VA Form 27-0820 dated on March 7, 2017, shows that none of the possible telephone numbers for the Veteran obtained following a search of public records are working telephone numbers.  Correspondence from the AOJ to the Veteran dated on March 8, 2017, and sent to him at a mailing address in St. Augustine, Florida, was marked "returned to sender" by the postal service and returned to the AOJ.  A May 2017 supplemental statement of the case (SSOC) sent to the Veteran at his Brooklyn address was marked "returned to sender" by the postal service and returned to the AOJ.  The Board's July 2017 docket letter sent to the Veteran at his Brooklyn address was marked "returned to sender" by the postal service and returned to the Board.

As noted elsewhere, the Board again finds it highly significant that, in statements in an October 2017 IHP, the Veteran's service representative conceded that all attempts to contact the Veteran by mail and telephone had been unsuccessful.  Similarly, the Board finds it highly significant that, in statements on a VA Form 27-0820 dated on November 16, 2017, the Veteran's service representative notified AOJ personnel that it last had contact with the Veteran in 2011, or 7 years ago.    AOJ personnel also confirmed on the November 2017 VA Form 27-0820 that all telephone numbers of record, including emergency contact information, for the Veteran resulted in negative contact.  In other words, the Veteran's whereabouts currently are unknown and cannot be ascertained despite the AOJ's exhaustive efforts, including several searches of public records.  Nevertheless, the fact remains that the Veteran failed to report for VA examinations scheduled in December 2016 for the purpose of determining the current nature and severity of his service-connected adjustment disorder and service-connected migraine headaches.  And, as discussed above, the record evidence does not support granting either of the Veteran's currently appealed higher initial rating claims for either of these disabilities.


ORDER

Entitlement to an initial rating greater than 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood is denied.

Entitlement to an initial rating greater than 10 percent for migraine headaches is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


